Case 8:19-cv-03404 Document1 Filed 11/26/19 Page 1of5

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MARYLAND
Greenbelt Division

DEBORAH LEWIS
5516 Chloe Drive
Oxon Hill, MD 20745

V.

UNITED STATES OF AMERICA
475 L’Enfant Plaza, SW
Washington, DC 20260

Serve

William Barr

United States Attorney General
U.S. Department of Justice

950 Pennsylvania Ave., NW
Washington, DC 20530-0001

Robert K. Hur

United States Attorney for the
Southern District of Maryland
6406 Ivy Lane

Greenbelt, MD 20770

Thomas J. Marshall
General Counsel

U.S. Postal Service

475 L’Enfant Plaza, SW
Washington, DC 20260

 

Civil Action Number:

COMPLAINT

Comes now Plaintiff, Deborah Lewis, by and through the undersigned counsel

2

and makes this Complaint against Defendant, United States of America. In support

thereof, Plaintiff states as follows:

INTRODUCTION
Case 8:19-cv-03404 Document1 Filed 11/26/19 Page 2 of5

1. This a civil action brought pursuant to 28 U.S.C. §§ 1346, 1367, 2671 et seg.
seeking damages for Plaintiff's injury caused by the negligence of Defendant.
2. In addition, it is a civil action seeking damages against the Defendant for acts of
negligence under common law.
JURISDICTION AND VENUE
3. Jurisdiction exists in this case pursuant to the Federal Tort Claims Act, 28 U.S.C.
§ 1346(b). Plaintiff further invokes the supplemental jurisdiction of this court to
adjudicate pendent claims arising under the laws of the State of Maryland pursuant to 28
U.S.C. § 1367.
4, Venue of this court is proper as the incident occurred in Clinton, Maryland.
Se Defendant USA has been given notice of this claim pursuant to 28 U.S.C. § 2675
with the filing of Plaintiff's Standard Form 95 to the USPS on January 17, 2019.
PARTIES
6. Plaintiff is an individual who resides at 5516 Chloe Drive, Oxon Hill, MD 20745.
te Defendant is the appropriate Defendant under the Federal Tort Claims Act, 28
USS.C. §§ 1346, 2671, ef seq.
8. The United States Postal Service at all times relevant to this Complaint, was the
agency of Defendant that owned and/or was responsible for maintaining the area where
Plaintiff fell.
STATEMENT OF FACTS
9. On or about January 17, 2019, Plaintiff's counsel forwarded a Standard Form 95
form, providing notice of Plaintiff's claim under Federal Tort Claims Act, to Defendant,
through its agency, the United States Postal Service.

10. Plaintiffs Standard Form 95 was acknowledged as having been received on
Case 8:19-cv-03404 Document1 Filed 11/26/19 Page 3 of 5

February 5, 2019 by the United States Postal Service.

11. On or about February 23, 2017, Plaintiff was a business invitee of the Clinton,
MD Post Office (hereafter the “premises’’), located at or near 9134 Piscataway Road,
Clinton, MD.

12.  Atall relevant times, the United States Postal Service owned, operated,
maintained, or leased the premises and surrounding sidewalks.

13. On or about February 23, 2017, at approximately 11:00 a.m., Plaintiff stepped
onto a metal plate on the sidewalk surrounding the premises and slipped and fell.

14. At all material times, Defendant knew or should have known that the
aforementioned metal plate constituted a dangerous condition to business invitees, such
as Plaintiff, but failed to take appropriate actions to remedy or warn Plaintiff of the
dangerous condition.

15. The incident referenced herein was due to the violations of law and negligence of
Defendant. Defendant’s violations of law and negligence included, but are not limited to,
failing to maintain the area where Plaintiff was injured, failing to remove or cause the
removal of the metal plate, failing to exercise ordinary care under the circumstances to
keep the premises reasonably safe and to avoid injuring persons lawfully upon the
premises, failing to perform reasonable inspections necessary to detect or learn about
dangerous conditions on the property, failing to repair dangerous conditions which are
known or should be known, and failing to warn of the existence of the dangerous
condition. In violation of its duty, Defendant caused the incident as set forth herein.

16. Asadirect and proximate result of the incident, Plaintiff suffered bodily injuries
which have caused, and will continue to cause, physical and mental pain and suffering.

Plaintiff incurred, and will continue to incur, medical, therapeutic, and related expenses
Case 8:19-cv-03404 Document1 Filed 11/26/19 Page 4of5

including lost wages and property damage.

17. The above injuries and damages were proximately caused by Defendant’s
negligence, without any contributory negligence on the part of Plaintiff.

18. Plaintiff has complied with all conditions precedent.

COUNT I: NEGLIGENCE

 

19. Plaintiff restates and realleges each and every allegation set forth above as if fully
set forth herein.
20. Atal! material times, Defendant had the duty to maintain the area where Plaintiff
was injured, to remove or cause the removal of the metal plate, to exercise ordinary care
under the circumstances to keep the premises reasonably safe and to avoid injuring
persons lawfully upon the premises, to perform reasonable inspections necessary to detect
or learn about dangerous conditions on the property, to repair dangerous conditions
which are known or should be known, and to warn of the existence of the dangerous
condition. In violation of its duty, Defendant caused the incident as set forth herein.
21. As a proximate result of Defendant’s negligence, Plaintiff suffered injuries and
damages as set forth above.
22. The above injuries were proximately caused by the negligence of Defendant,
without any contributory negligence on the part of Plaintiff.

* *

WHEREFORE, Plaintiff respectfully requests judgment against Defendant
United States of America in an amount to be determined at trial but believed to be no
more than Two Million Dollars ($2,000,000.00) in compensatory damages, plus costs of
suit, pre- and post- judgment interest and such other and further relief as this Court deems

just and proper.
Case 8:19-cv-03404 Document1 Filed 11/26/19 Page 5of5

Dated: November 5, 2019

RESPECTFULLY SUBMITTED,

rl

 

Michael C. Robinett, #18214
1130 Connecticut Ave., NW
Suite 350

Washington, DC 20036

Phone: (202) 628-3050

Fax: (202) 466-1833
mrobinett@simeonemiller.com
Counsel for Plaintiff

Jury Demand

Plaintiff, by and through the undersigned counsel and pursuant to Rule 38 of the

Federal Rules of Civil Procedure, hereby demands trial by jury of all issues in this matter.

Dated: November 5, 2019

RESPECTFULLY SUBMITTED,

aL

 

Michael C. Robinett, #18214
1130 Connecticut Ave., NW
Suite 350

Washington, DC 20036

Phone: (202) 628-3050

Fax: (202) 466-1833
mrobinett@simeonemiller.com
Counsel for Plaintiff
